FOR IMMEDIATE RELEASE Contact:Julie Lynne Weeks El Pollo Loco, Inc. 714.599.5150 jweeks@elpolloloco.com EL POLLO LOCO, INC. ANNOUNCES INVESTMENT BY LEADING PRIVATE EQUITY FIRM, FREEMAN SPOGLI & CO. COSTA MESA, Calif. (December 27, 2007) – El Pollo Loco, Inc., a quick-service restaurant chain specializing in flame-grilled chicken, announced today that Freeman Spogli & Co., a leading private equity investment firm, has made a $45,000,000 equity investment in the parent of El Pollo Loco, Inc. The investment will provide additional liquidity for the company, which it plans to use for general corporate purposes and to support an accelerated new store growth plan to further the company’s national expansion. About El Pollo Loco El Pollo Loco is the nation’s leading restaurant concept specializing in flame-grilled chicken. Headquartered in Costa Mesa, California and owned by Trimaran Capital Partners and company management, El Pollo Loco operates a restaurant system currently consisting of 159 company-operated and 230 franchised restaurants located primarily in California, with additional restaurants in Arizona, Nevada, Texas, Colorado, Illinois, Georgia,Connecticut and Massachusetts. About Freeman Spogli &
